DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 5, 6 recite, 
“defects are generated in the GaN layer and extend to the defect termination layer through the defect exposure layer”
It is not clear as to how and what generates defects GaN layer. Is it temperature at which GaN layer is deposited, materials, doping concentration or some other factor or feature of the layer or the epitaxial structure/LED?
For the purposes of examination, the limitation will be met if there are defects are present in the GaN layer and extend to the defect termination layer through the defect exposure layer.

“the defect exposure layer is configured to enlarge and expose the defects in the GaN layer”
It is not clear as to what structure does the configuring for defect exposure layer to enlarge and expose the defects in the GaN layer in the epitaxial structure. Is it temperature at which defect exposure layer is deposited, materials, doping concertation or some other feature of layer or the epitaxial structure/LED? Also, how does defect exposure layer enlarging and exposing the defects inside GaN layer?
For the purposes of examination the limitation configured to enlarge and expose the defects in the GaN layer will be considered as functional language /an intended outcome or result of the positively recited method step and to be met if all the structural limitations/method steps required by Claim 1, 5 and 6 for the defect exposure layer. 


Further, “the defect termination layer is configured to change directions of the defects in the defect termination layer and stop the defects from expanding”
It is not clear as to what structure or feature does the configuring for the defect termination layer to change directions of the defects in the defect termination layer and stop the defects from expanding in the epitaxial structure/LED. Is it temperature at which the defect termination layer is deposited, materials, doping concertation or some other feature of the layer or the epitaxial structure? 

For the purposes of examination, the limitation is configured to change directions of the defects in the defect termination layer and stop the defects from expanding will be considered as functional language/an intended outcome or result of the positively recited method step and to be met if all the structural limitations/method steps required by Claim 1, 5 and 6 for the defect exposure layer. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art; hereinafter AAPA in view of Grillot et al. (US 2008/0153191 A1).
Regarding Claim 1, AAPA (Fig. 2) discloses an epitaxial structure, comprising: 
a sapphire substrate (1, “sapphire substrate”), a GaN layer (2, undoped GaN layer (ie, a buffer layer 2)) stacked in sequence, wherein defects are generated in the GaN layer (“there is stress when GaN is grown on the sapphire substrate 1, which results in many defects (i.e., V-pits, pits with a V-shaped)”)
AAPA does not explicitly disclose a defect exposure layer, and a defect termination layer stacked in sequence; wherein defects extend to the defect termination layer through the defect exposure layer, the defect exposure layer is configured to enlarge and expose the defects in the GaN layer, and the defect termination layer is configured to change directions of the defects in the defect termination layer and stop the defects from expanding.
Grillot (Fig. 8) discloses an epitaxial structure, comprising: a sapphire substrate (20, “sapphire substrate” ) [0047], a defect exposure layer (26) [0057-0060, low temperature InGaN layer ], and a defect termination layer (high temperature layer 28 is InGaN, 0062-0063 “intended to smooth over or fill in pits, large surface steps, and other defects in low temperature layer”] stacked in sequence (Fig. 8), wherein defects extend to the defect termination layer (28) through the defect exposure layer (26), the defect exposure layer (26) is configured to enlarge and expose the defects (defects), and the defect termination layer is configured to change directions of the defects in the defect termination layer and stop the defects from expanding (“intended to smooth over or fill in pits, large surface steps, and other defects in low temperature layer”) in order to have low temperature layer 26 is intended to increase the lattice constant of subsequently grown layers, while high temperature layer 28 is intended to smooth over or fill in pits, large surface steps, and other defects in low temperature layer 26 and provide a high quality base on which to grow subsequent layers [0063]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the epitaxial structure in AAPA in view of Grillot such that a defect exposure layer, and a defect termination layer stacked in sequence; wherein defects extend to the defect termination layer through the defect exposure layer, the defect exposure layer is configured to enlarge and expose the defects in the GaN layer, and the defect termination layer is configured to change directions of the defects in the defect termination layer and stop the defects from expanding in order to have low temperature layer 26 is intended to increase the lattice constant of subsequently grown layers, while high temperature layer 28 is intended to smooth over or fill in pits, large surface steps, and other defects in low temperature layer 26 and provide a high quality base on which to grow subsequent layers [0063]
Examiner notes that “defects are generated in the GaN layer” and  “the defect exposure layer is configured to enlarge and expose the defects in the GaN layer” and “the defect termination layer is configured to change directions of the defects in the defect termination layer and stop the defects from expanding” is a functional language.
 While features of an apparatus may be recited either structurally or functionally, claim directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). 

Regarding Claim 5,  AAPA (Fig. 2) discloses a light-emitting diode (LED, comprising an epitaxial structure comprising: 
a sapphire substrate (1, “sapphire substrate”), a GaN layer (2, undoped GaN layer (ie, a buffer layer 2)) stacked in sequence, wherein defects are generated in the GaN layer (“there is stress when GaN is grown on the sapphire substrate 1, which results in many defects (i.e., V-pits, pits with a V-shaped)”)
AAPA does not explicitly disclose a defect exposure layer, and a defect termination layer stacked in sequence; wherein defects extend to the defect termination layer through the defect exposure layer, the defect exposure layer is configured to enlarge and expose the defects in the GaN layer, and the defect termination layer is configured to change directions of the defects in the defect termination layer and stop the defects from expanding.
Grillot (Fig. 8) discloses an epitaxial structure, comprising: 
a sapphire substrate (20, “sapphire substrate” ) [0047], a defect exposure layer (26) [0057-0060, low temperature InGaN layer ], and a defect termination layer (high temperature layer 28 is InGaN, 0062-0063 “intended to smooth over or fill in pits, large surface steps, and other defects in low temperature layer”] stacked in sequence (Fig. 8), wherein defects extend to the defect termination layer (28) through the defect exposure layer (26), the defect exposure layer (26) is configured to enlarge and expose the defects (defects), and the defect termination layer is configured to change directions of the defects in the defect termination layer and stop the defects from expanding (“intended to smooth over or fill in pits, large surface steps, and other defects in low temperature layer”) in order to have low temperature layer 26 is intended to increase the lattice constant of subsequently grown layers, while high temperature layer 28 is intended to smooth over or fill in pits, large surface steps, and other defects in low temperature layer 26 and provide a high quality base on which to grow subsequent layers [0063].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the epitaxial structure in AAPA in view of Grillot such that a defect exposure layer, and a defect termination layer stacked in sequence; wherein defects extend to the defect termination layer through the defect exposure layer, the defect exposure layer is configured to enlarge and expose the defects in the GaN layer, and the defect termination layer is configured to change directions of the defects in the defect termination layer and stop the defects from expanding in order to have low temperature layer 26 is intended to increase the lattice constant of subsequently grown layers, while high temperature layer 28 is intended to smooth over or fill in pits, large surface steps, and other defects in low temperature layer 26 and provide a high quality base on which to grow subsequent layers [0063]
Examiner notes that “defects are generated in the GaN layer” and  “the defect exposure layer is configured to enlarge and expose the defects in the GaN layer” and “the defect termination layer is configured to change directions of the defects in the defect termination layer and stop the defects from expanding” is a functional language.
 While features of an apparatus may be recited either structurally or functionally, claim directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). 

Regarding Claim 6, AAPA (Fig. 2) discloses a method for preparing an epitaxial structure, comprising: 
preparing a sapphire substrate (1, “sapphire substrate”), of the epitaxial structure, and growing a GaN layer (2, undoped GaN layer (ie, a buffer layer 2)) of the epitaxial structure on the sapphire substrate (1); defects are generated in the GaN layer (“there is stress when GaN is grown on the sapphire substrate 1, which results in many defects (i.e., V-pits, pits with a V-shaped)”)
AAPA does not explicitly disclose growing a defect exposure layer of the epitaxial structure on the GaN layer; and growing a defect termination layer of the epitaxial structure on the defect exposure layer and defects extend to the defect termination layer through the defect exposure layer, the defect exposure layer enlarges and exposes the defects in the GaN layer, and the defect termination layer changes directions of the defects in the defect termination layer and stops the defects from expanding.
Grillot (Fig. 8) discloses preparing a sapphire substrate (20, “sapphire substrate” ) [0047], of the epitaxial structure, on the sapphire substrate (20); 
growing a defect exposure layer (“ low temperature layer 26 may have a high concentration of defects such as stacking faults, dislocation loops, and dislocation lines” [0057, 0060] of the epitaxial structure on the GaN layer (24); and
growing a defect termination layer (high temperature layer 28 is InGaN, 0062-0063 “,intended to smooth over or fill in pits, large surface steps, and other defects in low temperature layer”] of the epitaxial structure on the defect exposure layer (26).
wherein defects extend to the defect termination layer (28) through the defect exposure layer (26), the defect exposure layer (26) enlarges and exposes the defects (defects), and the defect termination layer changes directions of the defects in the defect termination layer and stops the defects from expanding (“intended to smooth over or fill in pits, large surface steps, and other defects in low temperature layer”) in order to have low temperature layer 26 is intended to increase the lattice constant of subsequently grown layers, while high temperature layer 28 is intended to smooth over or fill in pits, large surface steps, and other defects in low temperature layer 26 and provide a high quality base on which to grow subsequent layers [0063]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the epitaxial structure in AAPA in view of Grillot such that a defect exposure layer, and a defect termination layer stacked in sequence; wherein defects extend to the defect termination layer through the defect exposure layer, the defect exposure layer is configured to enlarge and expose the defects in the GaN layer, and the defect termination layer is configured to change directions of the defects in the defect termination layer and stop the defects from expanding in order to have low temperature layer 26 is intended to increase the lattice constant of subsequently grown layers, while high temperature layer 28 is intended to smooth over or fill in pits, large surface steps, and other defects in low temperature layer 26 and provide a high quality base on which to grow subsequent layers [0063]
Examiner notes: Regarding the language of “defects are generated in the GaN layer” and  “the defect exposure layer is configured to enlarge and expose the defects in the GaN layer” and “the defect termination layer is configured to change directions of the defects in the defect termination layer and stop the defects from expanding”, the examiner notes that such language merely recites an intended outcome or result of the positively recited method step of "growing a GaN layer", “growing a defect exposure layer” and “growing a defect termination layer”  The examiner notes recitations directed to the intended use/outcome/result of a specific step in a method claim does not narrow scope of the method claim past the specific recited step.  See MPEP § 2106 II C and MPEP § 2111.04.  As such, the claim as currently written does not actually require “defects are generated in the GaN layer” and  “the defect exposure layer is configured to enlarge and expose the defects in the GaN layer” and “the defect termination layer is configured to change directions of the defects in the defect termination layer and stop the defects from expanding”, but merely requires "growing a GaN layer", “growing a defect exposure layer” and “growing a defect termination layer”, which is taught by the prior art of AAPA in view of Grillot


Claim 2, 3, 8, 9, 13, 14, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art; hereinafter AAPA in view of Grillot et al. (US 2008/0153191 A1) and further in view of Watanabe et al. (US 6,555,846 B1).
Regarding Claim 2, AAPA in view of Grillot discloses the epitaxial structure of claim 1, wherein 
the GaN layer (2 AAPA) is a high temperature undoped GaN layer (undoped GaN layer) [0027], 
the defect exposure layer is a low temperature undoped GaN layer or a low temperature undoped InGaN layer [0057-0060, low temperature InGaN layer; Grillot], and 
the defect termination layer is an GaN layer (high temperature layer 28 is InGaN, 0062-0063 Grillot).	
AAPA in view of Grillot does not explicitly disclose a doped GaN layer.
Watanabi (Fig. 1) discloses a defect exposure layer is undoped GaN layer (3) and a defect termination layer (4) is a doped GaN layer (GaN:Mg) [column 4, lines 13-30; column 5, lines 25-37].
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the the epitaxial structure in AAPA, Grillot in view of Watanabe such that the epitaxial structure includes an island-shaped doped GaN layer in order to flatten pits in non-doped GaN [column 4, lines 30-33]

Regarding Claim 3, AAPA, Grillot in view of Watanabe discloses the epitaxial structure of claim 2, wherein 
the doped GaN layer is a silicon-doped GaN layer a magnesium-doped GaN layer (Watanabe; GaN:Mg), and the doped GaN layer has a doping concentration of Mg is selected to be 1*1018 -5*1020 cm-3. [Watanabe; column 4, lines 13-30;
AAPA, Grillot in view of Watanabe does not explicitly disclose concentration greater than 1019 cm-3.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the epitaxial structure in AAPA, Grillot in view of Watanabe such that the concentration greater than 1019 cm-3 since it has been held that the general conditions of a claim are disclosed in a prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.


Regarding Claim 8, AAPA in view of Grillot discloses the method for preparing the epitaxial structure of claim 6, wherein 
growing the defect exposure layer (26) on the GaN layer (2, AAPA) comprises: 
growing GaN or InGaN (“Low temperature layer 26 may be, for example, an InGaN layer”) on the GaN layer (2, AAPA) to obtain the defect exposure layer (“due to the low growth temperature, lattice mismatch, and thermal expansion mismatch, low temperature layer 26 may have a high concentration of defects such as stacking faults, dislocation loops, and dislocation lines” 0060),
wherein 
the GaN or InGaN is grown at a temperature of 600° C.-800°C and various compositions of V-III materials [0058]; and 
growing the defect termination layer (28) on the defect exposure layer (26) comprises: 
growing GaN (28) on the defect exposure layer to obtain the defect termination layer [0062], wherein the GaN is grown at a temperature a temperature between 800 and 1000.degree various compositions of V-III materials [0062]. 
Grillot does not explicitly disclose that the GaN or InGaN is grown at a temperature of 600° C.-800° C, and with a V-III ratio of 1000-2500, the GaN is grown at a temperature between 1000°C. -1100°C and with a V-III ratio of 4500-7500.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method for preparing the epitaxial structure in AAPA, Grillot in view of Watanabe such that the GaN or InGaN is grown at a temperature of 600° C.-800° C, and with a V-III ratio of 1000-2500 GaN is grown at a temperature between 1000°C. -1100°C and with a V-III ratio of 4500-7500 since it has been held that the general conditions of a claim are disclosed in a prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
AAPA in view of Grillot does not explicitly disclose that GaN is doped.
Watanabi (Fig. 1) discloses a defect termination layer (4) is a doped GaN layer (GaN:Mg) [column 4, lines 13-30; column 5, lines 25-37].
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method for preparing the epitaxial structure in AAPA, Grillot in view of Watanabe such that the epitaxial structure includes an island-shaped doped GaN layer in order to flatten pits in non-doped GaN and promote the two-dimensional growth of the GaN:Mg layer.   [column 4, lines 30-33] 

Regarding Claim 9, AAPA, Grillot in view of Watanabe discloses method for preparing the epitaxial structure of claim 8, wherein 
silicon or magnesium is dopted in growing of the doped GaN, and the doped GaN has a doping concentration mic concentration of Mg is selected to be 1*1018 -5*1020 cm-3. [Watanabe; column 4, lines 13-30;
 AAPA, Grillot in view of Watanabe does not explicitly disclose concentration greater than 1019 cm-3.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method for preparing the epitaxial structure in AAPA, Grillot in view of Watanabe such that the concentration greater than 1019 cm-3 since it has been held that the general conditions of a claim are disclosed in a prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding Claim 13, AAPA in view of Grillot discloses the LED of claim 5, wherein 
the GaN layer is a high temperature undoped GaN layer (undoped GaN layer) [0027, AAPA],  
the defect exposure layer is a low temperature undoped GaN layer or a low temperature undoped InGaN layer (26) [0057-0060, low temperature InGaN layer], and 
the defect termination layer is an island-shaped doped GaN layer. (high temperature layer 28 is InGaN, 0062-0063.	
AAPA in view of Grillot does not explicitly disclose a doped GaN layer.
Watanabi (Fig. 1) discloses a defect exposure layer is undoped GaN layer (3) and a defect termination layer (4) is a doped GaN layer (GaN:Mg) [column 4, lines 13-30; column 5, lines 25-37].
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method for preparing the epitaxial structure in AAPA in view of Grillot, Watanabe such that the epitaxial structure includes an island-shaped doped GaN layer in order to flatten pits in non-doped GaN [column 4, lines 30-33].

Regarding Claim 14, AAPA in view of Grillot and Watanabe discloses the LED of claim 13, wherein 
the doped GaN layer is a silicon-doped GaN layer or a magnesium-doped GaN layer (Watanabe; GaN:Mg), and the island-shaped doped GaN layer has a doping concentration of Mg is selected to be 1*1018 -5*1020 cm-3. [Watanabe; column 4, lines 13-30;
 AAPA in view of Grillot and Watanabe does not explicitly disclose concentration greater than 1019 cm-3.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the LED in AAPA in view of Grillot and Watanabe such that the concentration greater than 1019 cm-3 since it has been held that the general conditions of a claim are disclosed in a prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding Claim 18, AAPA in view of Grillot discloses the method for preparing the epitaxial structure of claim 6, wherein 
the GaN layer is a high temperature undoped GaN layer (undoped GaN layer) [0027, AAPA],
the defect exposure layer is a low temperature undoped GaN layer or a low temperature undoped InGaN layer [0057-0060, low temperature InGaN layer], and 
the defect termination layer is an GaN layer (high temperature layer 28 is InGaN, 0062-0063).	
AAPA in view of Grillot does not explicitly disclose a doped GaN layer.
Watanabi (Fig. 1) discloses a defect exposure layer is undoped GaN layer (3) and a defect termination layer (4) is an island-shaped doped GaN layer (GaN:Mg) [column 4, lines 13-30; column 5, lines 25-37].
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method for preparing the epitaxial structure in AAPA in view of Grillot and Watanabe such that the epitaxial structure includes a doped GaN layer to flatten pits in non-doped GaN [column 4, lines 30-33]

Regarding Claim 19, AAPA in view of Grillot and Watanabe discloses the method for preparing the epitaxial structure of claim 18, wherein the doped GaN layer is a silicon-doped GaN layer or a magnesium-doped GaN layer, and the doped GaN layer has a doping concentration of Mg is selected to be 1*1018 -5*1020 cm-3. [Watanabe; column 4, lines 13-30;
 AAPA in view of Grillot and Watanabe does not explicitly disclose concentration greater than 1019 cm-3.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method for preparing the epitaxial structure in AAPA in view of Grillot and Watanabe such that the concentration greater than 1019 cm-3 since it has been held that the general conditions of a claim are disclosed in a prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claims 4, 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art; hereinafter AAPA in view of Grillot et al. (US 2008/0153191 A1) and further in view Heo et al. (US 2016/0172539 A1).
Regarding Claim 4, AAPA in view of Grillot discloses the epitaxial structure of claim 1, further comprising: 
an n-type (“n-type region”) GaN layer (Grillot), 
a light-emitting layer (“light-emitting region”), 
p-type layer (“p-type region”) which are sequentially stacked on the defect termination layer (28) [0042].
AAPA in view of Grillot does not explicitly disclose that p and type layers are GaN layer and an electron-blocking layer (EBL).
Heo (Fig. 1) discloses an n-type (136,  n-GaN layer ), a light-emitting layer (active layer 134), an electron-blocking layer (“electron blocking layer”), and a p-type GaN layer (134, p-GaN layer) [0053-0060]
I would have been obvious to one of ordinary skill in the art at the time of the invention to modify the epitaxial structure in AAPA in view of Grillot and Heo such that p and type layers are GaN layer and further comprising an electron-blocking layer (EBL) in order to and improve recombination efficiency between electrons and holes [0060] and since the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07).

Regarding Claim 10, AAPA in view of Grillot discloses the method for preparing the epitaxial structure of claim 6, further comprising:
growing sequentially on the defect termination layer (28) [0042] an 
an n-type (“n-type region”), 
a light-emitting layer (“light-emitting region”), 
and a 
p-type layer (“p-type region”) which are sequentially stacked on the defect termination layer (28) [0042].
AAPA in view of Grillot does not explicitly disclose that p and type layers are GaN layer and an electron-blocking layer (EBL).
Heo (Fig. 1) discloses an n-type (136,  n-GaN layer ), a light-emitting layer (active layer 134), an electron-blocking layer (“electron blocking layer”), and a p-type GaN layer (134, p-GaN layer) [0053-0060]
I would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method for preparing the epitaxial structure in AAPA in view of Grillot and  Heo such that p and type layers are GaN layer and further comprising an electron-blocking layer (EBL) in order to and improve recombination efficiency between electrons and holes [0060] and since the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07).


Regarding Claim 15, AAPA in view of Grillot discloses the LED of claim 5, wherein 
the epitaxial structure further comprises 
an n-type (“n-type region”), 
a light-emitting layer (“light-emitting region”), 
and a 
p-type layer (“p-type region”) which are sequentially stacked on the defect termination layer (28) [0042].
AAPA in view of Grillot does not explicitly disclose that p and type layers are GaN layer and an electron-blocking layer (EBL).
Heo (Fig. 1) discloses an n-type (136,  n-GaN layer ), a light-emitting layer (active layer 134), an electron-blocking layer (“electron blocking layer”), and a p-type GaN layer (134, p-GaN layer) [0053-0060]
I would have been obvious to one of ordinary skill in the art at the time of the invention to modify the LED in AAPA in view of Grillot in view of Heo such that p and type layers are GaN layer and further comprising an electron-blocking layer (EBL) in order to and improve recombination efficiency between electrons and holes [0060] and since the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07).

Claims 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art; hereinafter AAPA in view of Grillot et al. (US 2008/0153191 A1) and further in view of Fujikura et al. (US 2005/0042789 A1).
Regarding Claim 11, AAPA in view of Grillot discloses the epitaxial structure of claim 2, wherein 
the low temperature undoped InGaN layer (“InGaN layer with an InN composition greater than 0% and often less than 20%, more preferably between 3% and 6%, more preferably between 4% and 5%. In some embodiments, the InN composition in low temperature layer 26 is small, for example less than 2%.”) [0048] 
AAPA in view of Grillot does not explicitly disclose InxGa1-xN (0.2≤x≤0.35).
Fujikura et al (Fig. 15) discloses InxGa1-xN (0.2≤x≤0.35) [0104]	
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the epitaxial structure in AAPA in view of Grillot and  Fujikura of such that InxGa1-xN (0.2≤x≤0.35) in order to control dislocation density [0104].

Regarding Claim 16, AAPA in view of Grillot discloses the LED of claim 13, wherein the low temperature undoped InGaN layer (“InGaN layer with an InN composition greater than 0% and often less than 20%, more preferably between 3% and 6%, more preferably between 4% and 5%. In some embodiments, the InN composition in low temperature layer 26 is small, for example less than 2%.”) [0048] 
AAPA in view of Grillot does not explicitly disclose InxGa1-xN (0.2≤x≤0.35).
Fujikura et al (Fig. 15) discloses InxGa1-xN (0.2≤x≤0.35) [0104]	
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the LED in Grillot AAPA in view of Grillot in view Fujikura of such that InxGa1-xN (0.2≤x≤0.35) in order to control dislocation density [0104].

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art; hereinafter AAPA in view of Grillot et al. (US 2008/0153191 A1) and further in view of Sato et al. (KR 20070082842 A; Published 08/22/2007).
Regarding Claim 7, AAPA in view of Grillot discloses the method for preparing the epitaxial structure of claim 6, wherein 
growing the GaN layer (2; AAPA) on the sapphire substrate (1; AAPA) comprises: growing amorphous GaN (2) on the sapphire substrate (1)
AAPA in view of Grillot as previously combined does not explicitly disclose growing amorphous GaN on the sapphire substrate; performing heat treatment on the amorphous GaN, wherein the heat treatment is performed at a temperature of 950° C.-1050° C; and growing the GaN layer by using the single crystal GaN as a seed crystal.
Grillot discloses growing amorphous GaN (22) on the sapphire substrate (20) (“Nucleation layer 22 is typically a low quality, non-single crystal layer such as an amorphous, polycrystalline, or cubic phase GaN layer”) [0047]; performing heat treatment on the amorphous GaN, wherein the heat treatment is performed at a temperature of 950° C.-1050° C (“The structure may be annealed after growth of nucleation layer 22 but before growth of low temperature layer 26, after growth of low temperature layer 26, or both. For example, the structure may be annealed at a temperature between 950 and 1150.degree. C. for between 30 seconds and 30 minutes“ 0048); and growing the GaN layer (22) by using the GaN as a seed crystal (22) [0047-0048, 0056-0057].
I would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method in AAPA in view of Grillot such that method comprises growing amorphous GaN on the sapphire substrate; performing heat treatment on the amorphous GaN, wherein the heat treatment is performed at a temperature of 950° C.-1050° C; and growing the GaN layer by using the GaN as a seed crystal in order have a transition layer that expands the lattice constant of overlaying layers [0048]




AAPA in view of Grillot does not explicitly disclose performing heat treatment to obtain single crystal GaN.
Sato discloses heat treatment amorphous GaN to obtain single crystal GaN.(“ The growth method first generates an amorphous GaN buffer layer on the masked and exposed portions at low temperatures, heats to an epitaxial growth temperature, and converts the amorphous GaN buffer layer into a single crystal on the exposed portion.“) (Page 7, para 6 and 7).
I would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method in AAPA in view of Grillot and Sato such that performing heat treatment to obtain single crystal GaN  in order to suppress the propagation of defects from the underlying substrate(Page 7, para 6).


Claims 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art; hereinafter AAPA in view of Grillot et al. (US 2008/0153191 A1) and Watanabe et al. (US 6,555,846 B1) and further in view of of  Zhang et al. (CN104900774A; Published 09/09/2015).
	Regarding Claim 12, AAPA in view of Grillot and Watanage discloses the epitaxial structure of claim 3, wherein 
AAPA in view of Grillot and Watanage does not explicitly disclose a silicon source of the silicon-doped GaN layer is silane (SiH.sub.4), and a magnesium source of the island-shaped magnesium-doped GaN layer is magnesium cerene (Cp.sub.2Mg).
Zhang (Fig. 3) discloses 	silane (SiH.sub.4) as silicon source for doped GaN layer is and  magnesium cerene (Cp2Mg) as magnesium source doping GaN layer (“The invention uses metal organic compound chemical vapour deposition (MOCVD) epitaxial growth techniques, using trimethyl gallium (TMGa), triethyl gallium (TEGa) and trimethyl indium (TMIn), trimethylaluminum (TMAl) and ammonia (NH3) and silane (SiH4) and two magnesocene (cp2mg) which respectively supply needed by growth of the gallium source, indium source, aluminium source and nitrogen source, silicon source, magnesium source.“).
I would have been obvious to one of ordinary skill in the art at the time of the invention to modify the epitaxial structure in AAPA in view of Grillot and Watanage and  Zhang such a silicon source of the silicon-doped GaN layer is silane (SiH.sub.4), and a magnesium source of the island-shaped magnesium-doped GaN layer is magnesium cerene (Cp2Mg) since the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07).

Regarding Claim 17, AAPA in view of Grillot and Watanage discloses the LED of claim 14,
AAPA in view of Grillot and Watanage does not explicitly disclose a silicon source of the silicon-doped GaN layer is silane (SiH.sub.4), and a magnesium source of the magnesium-doped GaN layer is magnesium cerene (Cp2Mg).
Zhang (Fig. 3) discloses 	silane (SiH.sub.4) as silicon source for doped GaN layer is and  magnesium cerene (Cp2Mg) as magnesium source doping GaN layer (“The invention uses metal organic compound chemical vapour deposition (MOCVD) epitaxial growth techniques, using trimethyl gallium (TMGa), triethyl gallium (TEGa) and trimethyl indium (TMIn), trimethylaluminum (TMAl) and ammonia (NH3) and silane (SiH4) and two magnesocene (cp2mg) which respectively supply needed by growth of the gallium source, indium source, aluminium source and nitrogen source, silicon source, magnesium source.“).
I would have been obvious to one of ordinary skill in the art at the time of the invention to modify the LED in AAPA in view of Grillot and Watanage and  Zhang such a silicon source of the island-shaped silicon-doped GaN layer is silane (SiH.sub.4), and a magnesium source of the island-shaped magnesium-doped GaN layer is magnesium cerene (Cp2Mg) since the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07).


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art; hereinafter AAPA in view of Grillot et al. (US 2008/0153191 A1) and  Zhang et al. (CN104900774A; Published 09/09/2015) and Watanabe et al. (US 6,555,846 B1).
Regarding Claim AAPA in view of Grillot discloses the method for preparing the epitaxial structure of claim 6, wherein 
growing the defect exposure layer (26) on the GaN layer (2 AAPA) comprises: 
growing GaN or InGaN (“Low temperature layer 26 may be, for example, an InGaN layer”) on the GaN layer (24) to obtain the defect exposure layer (“due to the low growth temperature, lattice mismatch, and thermal expansion mismatch, low temperature layer 26 may have a high concentration of defects such as stacking faults, dislocation loops, and dislocation lines” 0060), wherein 
the GaN or InGaN is at a temperature of 600° C.-800°C and various compositions of V-III materials [0058] 
AAPA in view of Grillot does not explicitly disclose GaN or InGaN is grown at a temperature of 600° C.-800° C, and with a V-III ratio of 1000-2500 and under a growth pressure of 300 torr-400 torr, wherein an N source of the defect exposure layer is ammonia gas, a Ga source of the defect exposure layer is trimethylgallium or triethylgallium, and a In source of the defect exposure layer is trimethylindium.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method for preparing the epitaxial structure in Grillot such that the GaN or InGaN is grown at a temperature of 600° C.-800° C, and with a V-III ratio of 1000-2500 GaN since it has been held that the general conditions of a claim are disclosed in a prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
AAPA in view of Grillot does not explicitly a growth pressure of 300 torr-400 torr, wherein an N source of the defect exposure layer is ammonia gas, a Ga source of the defect exposure layer is trimethylgallium or triethylgallium, and a In source of the defect exposure layer is trimethylindium.
Zhang (Fig. 3) discloses N source of the defect exposure layer is ammonia gas, a Ga source of the defect exposure layer is trimethylgallium or triethylgallium, and a In source of the defect exposure layer is trimethylindium (“The invention uses metal organic compound chemical vapour deposition (MOCVD) epitaxial growth techniques, using trimethyl gallium (TMGa), triethyl gallium (TEGa) and trimethyl indium (TMIn), trimethylaluminum (TMAl) and ammonia (NH3) and silane (SiH4) and two magnesocene (cp2mg) which respectively supply needed by growth of the gallium source, indium source, aluminium source and nitrogen source, silicon source, magnesium source.“). (Page 3, “Preferred embodiment”)
I would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method in AAPA in view of Grillot and Watanage and Zhang such that N source of the defect exposure layer is ammonia gas, a Ga source of the defect exposure layer is trimethylgallium or triethylgallium, and a In source of the defect exposure layer is trimethylindium since the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07).
AAPA in view of Grillot in view of Zhang does not explicitly a growth pressure of 300 torr-400 torr
Watanabe discloses Growth pressure 300torr [column 4, lines 55-65]
I would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method in AAPA in view of Grillot and Zhang and Watanabe such a growth pressure of 300 torr-400 torr in order reduce the pit density of the surface [column 4, lines 55-65].



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bourret-Courchesne (US 2002/005593 A1) (Fig. 1-4) discloses epitaxial structure including GaN layer (HT-GaN), a defect exposure layer (IT-IL), and a defect termination layer (HT-GaN) as well as defects originating in GaN and propagating through a defect exposure layer into the defect termination layer.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920. The examiner can normally be reached M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY YEMELYANOV/Examiner, Art Unit 2891     

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891